 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDIRI, Incorporated and United Rubber,Cork,Linoleumand Plastic Workers of America,AFL-CIO. Case9-CA-8958September16, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERS FANNINGAND PENELLOOn June 16, 1975, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, IRI, Incorporated,Louisville,Kentucky, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.iThe Respondent has excepted to certain credibility findingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy notto over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderanceof all ofthe relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc,91NLRB 544 (1950), enfd 188F.2d 362 (C.A. 3, 1951)We havecarefullyexamined the record and find no basis for reversing his findings.2 In finding that Respondent discharged employee James M. Harrod, Jr.,in violation of Section 8(a)(3) ofthe Act,we rely particularly on the evi-dence that Respondent had previously set about laying the groundwork tofireHarrod.Thisevidence consistsof thecredited testimony of employeeWalter Evans that ForemanLeslie Kirktold Evans he was receiving a writ-ten reprimand to make it appear that Harrod was not the only employeebeing disciplined,and employeeJeffery Toebbe's credited testimony thatKirk told him in September that Respondent was going to fire Harrod. Thispredetermination to terminateHarrod,combined with its union animus asevidencedby Respondent's several 8(a)(l) violations,convinces us that Har-rod was discharged because of his organizational activity and support forthe Union.DECISIONFINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Louisville,Kentucky, on a complaint,' issued by the Regional Direc-tor for Region 9 of the National Labor Relations Board,which alleges that the Respondent, IRI, Incorporated,2 dis-criminatorily discharged James M. Harrod, Jr., on Novem-ber 1, 1974, in violation of Section 8(a)(3) of the Act. Thecomplaintalso allegesthat the Respondent committed var-ious independent violations of Section 8(a)(1) of the Act,including unlawful interrogation of employees and threatsto employees that the plant would close in the event ofunionization.Respondent asserts that Harrod was dis-charged along with 20 other employees who were laid off atthe same time for economic reasons,and that he was se-lected to be among those laid off because of a poor workrecord,excessive absenteeism,and lack of versatility. Re-spondent denies the commission of the independent viola-tions of Section8(a)(1) of the Actor assertsthat they werede minimis.Upon these contentions the issues herein werejoined.3B. Outlineof EventsinQuestionRespondent operates a tire manufacturing plant in theenvirons of Louisville, Kentucky. It opened its factory inthe spring of 1974 and hired about 50 production andmaintenance employees,whom it began to train in certainnew production techniques which it was inaugurating. TheRespondent produces a premium automobile tire and, atits factory,isutilizing some processes which in some re-spects might be described as experimental. The work forcewhich it hired during the spring and summer months waslargely unskilled and was hired,for the most part, as gener-al labor at the same pay rate. While employeeswere nor-mally utilized at a single operation, they were subject toassignment to any operation in the plant, and, within thelimitation of their skills and experience, were in fact as-signed to various different operations. These variations inassignmenttook place especially when the Company expe-iThe principaldocket entries in this case are as follows:Charge filed byUnitedRubber,Cork,Linoleum,and Plastic Workers ofAmerica, AFL-CIO (hereincalledUnion) on November 18, 1974;complaint issued byRegional Director on January28, 1975;Respondent's answer filed on Janu-ary 31, 1975,hearing held in Louisville,Kentucky, onApril 2, 1975; briefsfiled bythe General Counsel and the Respondent on May5, 1975.2 TheRespondent admits, andIfind, that itisa Kentucky corporationwhich maintains its principal place of businessinLouisville,Kentucky,where it is engaged in the manufacture, distribution,and sale of automobiletires.During the preceding 12 months, a representative period,it sold andshipped fromitsLouisville,Kentucky,plant to points and places outside theCommonwealth of Kentucky goods valued in excess of $50,000 According-ly, the Respondent is an employer within the meaning of Sec 2(2), (6), and(7) of the Act. The UnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO,is a labor organization within the meaning of Sec. 2(5)of the Act7The transcriptin this caseis herebycorrected in certain respects.220 NLRB No. 45 IRI, INCORPORATED331rienced absenteeism which necessitated reassignments, andtook place more frequently on the afternoon and midnightshifts because there were few employees on these shifts.In the middle or late summer of 1974, an organizingdrive began at IRI.The drivewas initiatedby the discrimi-natee herein,James M. Harrod,Jr.,who contacted theUnion and obtained about 30 or 40 union cards. He ob-tained signatures on 30 or 35 cards and returned them tounion officials.Harrod worked on the second shift as afirst-stage tire builder.He testified without contradictionthat he was able to sign up 100 percent of the employees onthe second shift,all of the employees on the midnight shift,and about 80 percent of the first shift. Among those whosigned union designation cards were various employee wit-nessespresented by the General Counsel, including JuanD. Logsdon and Terrence Rupe.Respondent admits knowing,or at least having good rea-son to believe, that Harrod was the in-house leader of theorganizational drive. Throughout the months of August,September, and October, Respondent made repeated in-quiries as to the progress of the organizational drive. Itsvice president in charge of manufacturing,William E. Wal-lace, III,admits making inquiries of supervisors from timeto time as to their own impressions of the vitality of theorganizational drive. I credit the testimony that he wentbeyond merely asking supervisors about the status of thecampaignand directed repeated inquiries on this subject torank-and-file employees. Thus, in August, Foreman LeslieDale Kirk told Harrod to report to Wallace's office. Whenhe arrived, Wallace asked Harrod "What are you trying todo to me?" When Harrod professed ignorance of whatWallace was talking about, Wallace said, "Well, you knowthese unioncards you've been passingaround trying to getsigned."Wallace went on to tell Harrod that the Companycould not operate with a union, and asked Harrod why hewas engaged in organizing.Harrod replied that he was un-happy about trying to get machinery repaired and com-plained that some of it was unsafe.On another occasion in September, when Harrod was atwork manning an extruder machine,Wallace came over tohim and again asked him how the union drive was going.Harrod said he did not know. Wallace went on to repeatthe sentimentshe had voicedearlier,namely that theUnion would harm the Company. On October 16, 1974,Harrod appeared in conjunction with the Union at thehearing held by a Board agent on the Union's representa-tion petition.4 Sometime between the date of the hearingand Harrod's layoff on November 1, Wallace came to Har-rod while he was working at the dock and again asked himhow the organization drive was progressing. Harrod repliedthat he did not know. Wallace asked Harrod, "Do youknow what you are doing to me?" Harrod replied in thenegative,atwhich pointWallace called him "a lyings.o.b." s4 In September or October1974, the Unionfiled a representation petitionseeking an election atthe IRI factory (Case 9-RC-10761) A hearing on thepetition was held on October16.An electionwas heldon November 27,which the Union lost by a substantial majority.sHarrod was uncertain whether this conversationtook placein Septem-ber or late October.However,he was certain that it occurred.While deny-ing that he interrogatedemployeesconcerning unionactivities,WallaceWallace did not limit his inquiries to Harrod. Sometimein September he spoke with Logsdon at Logsdon's workstation and asked him if he had signed a card. Logsdonreplied in the negative.Wallace then asked him if he fa-vored the Union, and Logsdon again replied in the nega-tive,whereupon Wallace told him that it was a good thinghe was not for the Union because, if the Union came intothe plant, whoever was for it would go out the door and thedoors would be locked behind them. At or about this samepoint in time, Logsdon had occasion to visit the companyoffice at the end of a shift to check on work schedules andencountered Wallace. Wallace again asked him if he wasfor the Union, and he said no. Wallace and Third ShiftForeman Marvin Meyerhofer, who was at his desk in theoffice, told Logsdon that if the Union came into the plantthe Company would not be able to support it. Wallace thenasked Logsdon what the Union could do for him. Logsdonthen complained about the safety in the plant. Wallace alsotold him that the reason the Rubber Workers wanted toorganize the plant was that it was a competitor of the largetire companies, where the Rubber Workers was the bar-gaining agent, and it was only interested in putting IRI outof business. Early in September, Wallace spoke with em-ployee Terrence Rupe at Rupe's work station. He askedRupe if Rupe had signed a card, and Rupe replied no. Healso asked Rupe who was circulating the cards, and Rupeidentified Harrod as the solicitor.On September 18, some 5 weeks before his final termina-tion,Harrod was discharged by his foreman, Leslie D.Kirk, and immediately reinstated at the direction of Wal-lace.Kirk discharged Harrod - the only employee he everdischarged-midway in the late afternoon shift on thatday, assertedly for poor production. According to Kirk, anaverage tire builder performing the function assigned toHarrod should be able to produce between 25 and 35 tiresper shift. On the day in question, Harrod was averagingbetween three and four tires per shift, and had completedabout six or eight tires by 6 p.m. About 9 p.m. Kirk calledHarrod to come upstairs and told him that he was beingdischarged for failing to do his work. Kirk then reportedhis action by phone to Wallace. Wallace told Kirk that hisaction was too harsh and permitted Harrod to return towork at the beginning of the afternoon shift on the nextday. Instead of discharge, Kirk gave Harrod a writtenwarning, dated September 19, in which he reprimandedHarrod for inefficiency in failing to produce in excess of 25tires per shift. The written reprimand recited that Harrodhad been verbally warned on several previous occasions,and indicated that this was Harrod's final warning.On the same day that he gave Harrod the above-notedwarning, Kirk also gave first-stage tire builder Walter Ev-ans a written warning. When he gave Evans the notice,Kirk explained to Evans that the warning would be torn upin 6 months, and the the purpose of giving him a warningat the same time Harrod received one was to make it ap-pear that Harrod was not the only one who was being dis-ciplined.6 On this same day, Wallace asked Evans if he hadsigned a union card. Evans said no, to which Wallace re-never denied using the above-quoted epithet to Harrod.6Kirk denies making this statement to Evans. I credit Evans. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDplied, "You see what happened to Jim [Harrod]?" At orabout thissame time,Kirk gave another written warning toJeffery Toebbe, a first-stage tire builder. Kirk complainedto Toebbe that Toebbe was losing interest in his job. Eitheron this or on another occasion, Kirk warned Toebbe that ifhe did not straighten up he would be fired like Harrod-"and we are going to fire him." Kirk added that the Com-pany had papers providing it with "proof" to support theprospective discharge of Harrod.?On October 21, Harrod was given a second writtenwarning for being absent on October 18 without verifica-tion. Like the September 19 warning this notification wasalso termed a "final warning." It was given to him by Fore-man Alton McElfresh. On October 24, Harrod was given athird written warning for stopping work without justifica-tion or excuse. With regard to the October 18 warning no-tice,Harrod testified credibly that he had presented adoctor's certificate either to Kirk or to Wallace, and that hehad told Kirk and McElfresh so. However, Kirk said thatWallace told him to issue the written reprimand anyway.As to the October 24 warning, Harrod also testified credi-bly that he tried to explain to Kirk that his machine hadelectrical failures and was repeatedly malfunctioning. Kirkreplied that he was merely doing his job.As indicated previously, the Company and the Unionwere parties to a representation hearing which was held onOctober 16. At that time, Wallace was under the impres-sion that a reduction in force might be forthcoming buthad no specific plans to make one. During the last week inOctober, at a meeting between the company officials and arepresentative of a New York banking institution whichhad extended a line of credit, company officials were in-formed that, because of a downturnin sales, the line ofcredit would no longer be extended. About 3 days later, onNovember 1, Respondent laid off 21 employees, includingHarrod. The layoff had the effect ofeliminatingthe mid-night shift and of combining it with a reduced second shift.The termination was described to employees as an indefi-nite layoff, but many, including Harrod, were advised toseek other employment. On November 27, when laid-offemployees attempted to vote in the representation election,their ballots were challenged by the Company, but the va-lidity of thechallengeswas never resolved as these ballotswere not determinative of the election results. Harrod hadmore seniority than 15 employees who were retained andless seniority than 7 who were retained. Wallace testifiedthat he selected individuals for layoff after consultationwith his foreman, although their testimony does not bearout his assertion. Late in March, three of the individualswho were laid off on November 1 were recalled.C. Analysisand Conclusions1.The independent violations of Section 8(a)(1) of theActBased on credited evidence recited above, I concludethat the Respondent herein violated Section 8(a)(1) of theAct by thefollowing threats and coercive interrogation:(a) In August 1974, in Wallace's office and in an atmo-sphere and context ofhostility,Wallace coercively interro-gated Harrodas to why hewas soliciting signatures onunion designation cards.(b) In September1974, at theextruder machine,Wal-lace coercively interrogated Harrod as to how the uniondrive was going.The reply,namely,thatHarrod did notknow,was a false reply since Harrod, the principal if notonly card solicitor,was in the best position of any personto know how the drive was going.His false reply is anelement to be assessed in evaluating the coercive nature ofthe interrogation.(c)Again,while Harrod was working on the dock, Wal-lace asked Harrod the same question and received thesame answer.Itwas at this time that Wallace referred toHarrod as a "lying s.o.b.," a remark which clearly adds ahostile note to the conversation.(d) In September,Wallace spoke to Logsdon at his ma-chine and asked him if he had signed a card,a question towhich Logsdon gave the replythat he hadnot. This ques-tion was given a coercive setting when Wallace followed itwith a threatthat if theUnion came into the plant theCompany would fire employees who supported it andwould lock the doors of the plant behind them.(e)Later, in the company office,Wallace further probedinto Logsdon's union sentiments by asking him if he wasfor the Union,asking him what the Union could do foremployeesthat the Companycould not, and then tellinghim that theCompanycould not support a union, an ob-lique way of saying that the plant would close if the Unionwere successful in its effort.(f)Wallace also violated theAct by askingRupe, atRupe's work station, if he wasfor the Union,and by askinghim who was circulating union cards. Rupe gave Wallace afalse reply.The contexts of these interrogations clearly show theircoercive nature.Theywere made by the highest companyofficial associatedin any waywith production,not by aline foreman.Some of the interrogations were made in thecompany office.The interrogations were not isolated butwere repeated, and were often accompanied by threats orpejorative remarks evidencingWallace's hostility to union-ization.In some instances,the employees responded toWallace untruthfully, indicating a desire on their part toconceal their union activities for fear of reprisal. Such in-terrogations not onlyoffenda perseban on interrogationsrespecting union activities,but also run contrary to themore flexible rule on interrogations on union matters ex-pressed in such court decision asBonnie Bourne d/b/aBourne Co.v.N.L.R.B.,332 F.2d 47 (C.A. 2, 1964);St.Louis CarDivisionv.N.L.R.B.,439 F.2d 1145 (C.A. 8,1971);N. L. R.B. v. ConsolidatedDiesel ElectricCo.,469F.2d 1016 (C.A. 4, 1972); andChauffeurs,Teamsters, andHelpers Local No.663of NewHampshirev.N.L.R.B.,509F.2d 490 (C.A.D.C., 1974). The threats carrywith themtheir own badge of coercive conduct.2.The dischargeof JamesM. Harrod, Jr.7This statementby Kirk to Toebbeis largely unconiradictedThe General Counsel does not challenge the legality of IRI, INCORPORATED333the masslayoff (or discharge) which occurred on Novem-ber 1. The timing of this layoff is suspicious, in that it fellbetweenthe date of the representation case and the hold-ing of the election, and was not specifically contemplatedby company officials even a brief 2 weeks before the eventoccurred. On the other hand, the Respondent suffered theloss of a lineof credit 3 days before the layoff, and thelayoff of all but three of the employees in question haslasted some 5 months as of the time of the instant hearing.Such factors would bear out the belief that the mass layoffitselfwas economic in its inception.The nub of the General Counsel's position is that theinclusion of Harrod among those laid off was discriminato-ry and, as such, it should be remedied by reinstatementand backpay. In this contention, he is met with theRespondent's several defenses.Respondent establishedthat, in the 5-week period preceding the layoff, Harrodreceived three written disciplinary warnings: one for un-der-production, one for unexcused absence, and the thirdfor turning off his machine and interrupting productionwithout justification. On their face, these warnings suggestthat Harrod was something less than a satisfactory employ-ee.Respondent further points out that, at the time of thelayoff, all of its production and maintenance employees-both those who were sent home and those who were re-tained-had been working for it only a few months andthat any variation in seniority which might exist betweenany of its employees was minimal, amounting to a few daysor at most to a few months. Respondent also points outcertain deficiencies in Harrod's production record whenstacked up alongside the production record of eight otherfirst-stage tire assemblers.In this operation, unlike some other facets of its produc-tion process, the Respondent keeps certain daily records bywhich it can measure the productivity of some of its em-ployees. In total monthly production for October, the onlymonth for whichstatisticswere provided, Harrod rankedsixth out of nine among those engaged in first-stage tireassembling.' In terms of daily production, Harrod rankedalso sixth out of ninein first-stagetire assembling.9 At thetime of the layoff, assemblers Drury, J. Harris, F. Harris,8 In order ofdaily productivityin October,these nineranked as follows-F. Harris27.5 tires per dayCaldwell27.2 tires per dayL. Harris27.2 tires per dayDrury26.0 tires per dayEvans20.6 tires per dayHARROD19.8 tires per dayMurray18.8 tires per dayToebbe18.2 tires per dayBrown13.9 tires per day9In order of total productivity in October these employees were.F. Harris578 tiresCaldwell572 tiresL. Harris517 tiresDrury469 tiresEvans413 tiresEvans413 tiresHARROD397 tiresToebbe383 tiresBrown209 tiresMurray320 tiresand Caldwell were retained while Evans, Murray, Toebbe,Brown, and Harrod were laid off. Caldwell had less senior-ity than Harrod; Drury, J. Harris, and F. Harris had moreseniority.Hence,Respondent did not follow seniorityamong tire builders in selecting employees for layoff, re-taining Caldwell in preference to Harrod assertedly be-cause of Caldwell's superior productivity and versatility.However, versatility among employees was a factor con-sidered by Wallace in selecting employees for layoff. Con-trary to Respondent's contention, Harrod performed otherfunctions besides those of a first-stage tire builder. He op-erated the extruder machine and worked on the body plyand the orbit tread.We have no statistics relating toHarrod's performance in these functions or how his pro-ductivity compared with others who performed these func-tions. Since first-stage tire builders were only a few of themany employees who were laid off, and since employeeswere hired, assigned, and paid for the performance of gen-eral labor throughout the plant rather than for speciallydefined tasks, the statistics proffered by the Respondent insupport of its decision to terminate Harrod are of limitedrelevance.Wallace asserted that seniority was a factor which heconsidered in selecting employees for layoff.WhileCaldwell's superior productivity may have explained whyCaldwell, a junior employee, was retained in preference toHarrod, productivity does not explain why a total of 15 ofthe 23 retained employees were junior to Harrod, the mostsenior employee on the afternoon shift. Respondent in itsbrief points out that the seniority differential between em-ployees was small, but small though it may have been, itwas Wallace who stated that the Respondent relied upon itin determining who was to stay and who was to go when, infact, seniority played no such role as to Harrod. Any sug-gestion that seniority bore in any way upon Harrod's statusat the time of the November 1 layoff is demonstrably falseon the basis of the Respondent's own records. The merereliance by the Respondent on such a transparently errone-ous excuse itself casts doubt upon thebona fidesof its en-tire defense.Harrod was not discharged for the first time on Novem-ber 1. He was also discharged on September 18 and wasimmediately reinstated. The ostensible basis for the origi-nal discharge by Line Foreman Kirk was Harrod's inabili-ty to meet a production quota or expectation of 25 tires perday. However, the Respondent's exhibit, detailing the pro-ductivity of first-line tire assemblers, indicates that five outof nine of these employees fell far short of this expectation.Evans produced in October only 20.6 tires per day, whileHarrod, Murray, Toebbe, and Brown were further shy ofthismark. Yet no disciplinary action was taken against anyassembler except Harrod, the known leader of the organiz-ing drive.Moreover, on the day of the discharge, Harrodwas, by Kirk's own admission, producing tires at a ratewhich would meet or exceed the Respondent's alleged dai-ly production standard for first-stage tire assemblers. Thesefacts alone make it crystal clear that the discharge of Sep-tember 18 was discriminatory in character. Indeed, Wal-lace was well aware of the fact that this action would notstand up under searching inquiry, so he immediately rein-stated Harrod at the beginning of the following shift. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDAs admitted by Respondent's agents to credited witness-es other than Harrod, Respondent set about laying thegroundwork for a discharge of Harrod which would stick.Late in September, Kirk admitted to Evans that he wasissuing him a fake warning as a cover device to make asimilarwarning to Harrod appear more plausible. Kirktold other employees in advance of the event that Harrodwas going to be fired,and announced this fact in the con-text of statements indicating that the Company was takingpains to cover up the union animus which was its real mo-tive. In view of this background,as well asHarrod's cred-ited testimony, it is equally clear that the two subsequentwritten warnings issued by the Respondent to Harrod inOctober were part and parcel of the same long-term effortto eliminate a union activist from its payroll. As part ofRespondent's pretextual scheme, they afford no supportfor the contention that Harrod was selected for layoff be-cause of his unsatisfactory job performance. Moreover, itshould be remembered that the selection of Harrod wasbeing taken by a Respondent who demonstrated its intensehostility to unionization by a host of antiunion statementsuttered over an extended period of time, both to Harrodand to others in the plant. In light of these considerations,there is little doubt that the selection of Harrod for layoffon November 1 was made for reasons of union animus andnot for the reasons advanced by the Respondent. Accord-ingly, I find that, by laying off Harrod on November 1, theRespondent herein violated Section 8(a)(1) and(3) of theAct.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent IRI, Incorporated, is an employer en-gaged in commerce and in an industry affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.United Rubber, Cork, Linoleum, and Plastic Workersof America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging James M. Harrod, Jr., for engaging inunion activities, the Respondent herein violated Section8(a)(3) of the Act.4.By the acts and conduct set forth above in Conclusionof Law 3; by coercively interrogating employees abouttheir union activities and the union activities of other em-ployees; and by threatening to close the plant and to dis-charge employees in the event of unionization,the Respon-dent herein violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices have a close, inti-mate,and substantial effect upon interstate commerce,within themeaning ofSection 2(6) and 2(7) of the Act.THE REMEDYan employee,Iwill recommend to the Board a so-calledbroad 8(a)(1) order designed to suppress any and all inva-sions of employee rights guaranteed by Section 7 of theAct.N.L.R.B. v.EntwistleManufacturingCompany,120F.2d 432 (C.A. 4, 1941).The recommended Order shallprovide that the Respondent be required to offer to JamesM. Harrod,Jr., reinstatement to his former or substantiallyequivalent employment,and that Respondent make himwhole for any loss of earnings which he may have sufferedby reason of the discrimination practiced against him, inaccordance with theWoolworthformula,1° and with inter-est thereon computed at 6 percent per annum.Isis Plumb-ing and Heating Company,138 NLRB712 (1962).1will alsorecommend that the Respondent be required to post a no-tice,advising its employees of their rights and of the reme-dy in this case.Upon the foregoing findings of fact,conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section10(c) of the Act,Imake the fol-lowing recommended:ORDER "Respondent IRI, Incorporated,Louisville,Kentucky, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogating employees concerning theirunion activities and sentiments and the union activities andsentiments of other employees.(b)Threatening employees with discharge or with theclosing of the plant in the event of unionization.(c)Discouraging membershipinUnited Rubber, Cork,Linoleum,and PlasticWorkers ofAmerica,AFL-CIO, orany other labor organization,by discharging employees orotherwise discriminating against them in regard to theirhire or tenure of employmentor anyterm or condition ofemployment.(d)By any means or in any other manner interferingwith, restraining,or coercing employees in the exercise ofrights guaranteedto them bySection 7of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Offer to James M. Harrod,Jr., full and immediatereinstatement to his former position or, in the event that hisformer position no longer exists, to substantially equivalentemployment,without prejudice to his seniority or to otherrights which he formerlyenjoyed.(b)Make whole James M.Harrod,Jr., for any loss ofpay suffered by him by reason of the discrimination foundherein, in the manner described in the section entitled "TheRemedy."(c)Preserve and, upon request,make available to theBoard or its agents for examination and copying all payrolland other records necessary to analyze the amount ofHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainother actions designed to effectuate the purposes and poli-cies of the Act. Because the unlawful activity found hereinisaggravated and includes the discriminatory discharge of10F.W.WoolworthCompany,90 NLRB 289(1950).11 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. IRI, INCORPORATEDbackpay due under the terms of this Order.(d) Post at the Respondent's place of business in Louis-ville,Kentucky, copies of the attached notice marked "Ap-pendix."12Copies of said notices,on formsprovided by theRegional Director for Region 9, after being duly signed bya representative of the Respondent,shall be posted imme-diately upon receipt thereof, and shall be maintained bythe Respondent for 60 consecutive days thereafter,in con-spicuous places,including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsithas takento complyherewith.12 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board.APPENDIX335NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concerning theirunion activities and sentiments and the union activi-ties and sentiments of other employees.WE WILL NOT threaten to discharge employees or toclose our plant in the event that the plant is unionized.WE WILL NOT discharge or otherwise discriminateagainst employees in the hire and tenure of their em-ployment because they have engaged in union activi-ties.All of our employees are free to become or re-main members of the United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, or anyother labor organization.WE WILL NOT in anyother manneror by any means,interfere with, restrain, or coerce employees in the ex-ercise of rights guaranteed to them by Section 7 of theAct. These rights include the right of self-organization,the right to form, join, or assist labor organizations,the right to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining orother mutual aid and protection.WE WILL offer to James M. Harrod, Jr., full andimmediate reinstatement to his former or substantiallyequivalent employment, and WE WILL make him wholefor any loss of pay he may have suffered by reason ofthe discrimination which was found in this case, withinterest thereon at 6 percent per annum.IRI, INCORPORATED